
	
		One Hundred Eleventh Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Tuesday, the sixth
		day of January, two thousand and nine
		S. 1860
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To permit each current member of the Board
		  of Directors of the Office of Compliance to serve for 3 terms.
	
	
		1.Additional term for members of Board of
			 Directors of Office of ComplianceNotwithstanding the second sentence of
			 section 301(e)(1) of the Congressional Accountability Act of 1995 (2 U.S.C.
			 1381(e)(1)), any individual serving as a member of the Board of Directors of
			 the Office of Compliance as of September 30, 2009, may serve for 3
			 terms.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
